            Case 1:16-cv-06029-PAE Document 11 Filed 10/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE UNITED STATES OF AMERICA and the STATE
OF NEW YORK ex rel. J. DOE,

                                Plaintiffs,
                                                                   16 Civ. 6029 (PAE)

                v.

PUBLIC HEALTH SOLUTIONS,

                                Defendant.

                                                ORDER

       The United States of America and the State of New York (the “State”) having now

declined to intervene pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), with respect

to the claims raised in the complaint filed by the relator;

       IT IS ORDERED THAT,

       1.       The complaint shall be unsealed thirty days after entry of this Order and, in the

event that the relator has not moved to dismiss the action, service upon the defendant by the

relator is authorized as of that date. If the relator voluntarily dismisses the complaint pursuant to

Rule 41(a)(1) of the Federal Rules of Civil Procedure within this thirty-day period, the relator

may seek to modify this Order with the consent of the United States and the State or by motion

on notice to the United States and the State.

       2.       All documents filed in this action prior to the entry of this Order shall remain

under seal and not be made public, except for, thirty days after entry of this Order, relator’s

complaint, this Order, and the Government’s Notice of Decision to Decline Intervention (the

“Government’s Notice of Decision”). The relator will serve upon the defendant this Order and

the Government’s Notice of Decision only after service of the complaint.
             Case 1:16-cv-06029-PAE Document 11 Filed 10/26/20 Page 2 of 2




        3.       Upon the unsealing of the complaint, the seal shall be lifted as to all other matters

occurring in this action after the date of this Order.

        4.       The parties shall serve all pleadings, motions, and notices of appeal filed in this

matter, including supporting memoranda, upon the United States and the State. The United States

and the State may order any transcripts of depositions. The United States and the State may seek

to intervene with respect to the allegations in the relator’s complaint, for good cause, at any time,

or seek dismissal of this action.

        5.       All orders of this Court in this matter shall be sent to the United States and the

State by the relator.

        6.       Should the relator or the defendant propose that the complaint or any of its

allegations be dismissed, settled, or otherwise discontinued, the party or parties proposing such

relief must solicit the written consent of the United States and the State before applying for Court

approval.



Dated: New York, New York
       September 24, 2020




                                                   PaJA.�
                                                SO ORDERED:

                                                ________________________________
                                                HONORABLE PAUL A. ENGELMAYER
                                                United States District Judge
